DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (USPN 2016/0154477 A1).

As to claim 1, Nishida teaches a spatial position indication system comprising:

a spatial position detecting circuit which, in operation, detects a second position of the electronic pen in a spatial region including at least part of the hover region over the input surface that receives instruction input by the electronic pen (see at least figs. 1, 3, 6 and [0033] “a pointer (e.g., finger, pen)… The controller 110 analyzes a movement of the pointer such as a pointing device 140 on or over the display apparatus 150 by receiving image information from the image capture devices 120 and 130 when the pointing device 140 is moved by a user operation, generates an image corresponding to the user operation, and performs a displaying control to display the image on the display apparatus 150.”; [0034] “each of the image capture devices 120 and 130 detects the user operation performed at one or more positions of the display apparatus 150 by touching the pointing device 140 on the display apparatus 150 or without touching the pointing device 140 to the display apparatus 150, and acquires coordinates P (x, y, z) of the one or more positions on or over the display apparatus 150 touched or not-touched by the pointing device 140 as “world coordinates (or global coordinates)” from information of virtual images captured by the image capture devices 120 and 130” — note a second position is a first parameter/touching position or a z position with or without touching); and
circuitry which, in operation, transforms a coordinate of the first position in a first coordinate system related to a first detection region in the hover region over the input surface that receives instruction input by the electronic pen into a coordinate in a second coordinate 
However, Nishida fails to expressly teach all of the limitations in a single embodiment. It would have been obvious to one of ordinary skill in the art to combine the various teachings of Nishida because Nishida expressly teaches combining elements from various embodiments (see at least [0129] “elements and/or features of different examples and illustrative embodiments may be combined each other and/or substituted for each other within the scope of this disclosure and appended claims”). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 16, Nishida teaches a spatial position indication method comprising:
detecting, by an indicated position detecting circuit, a first position of an electronic pen in a hover region over an input surface that receives instruction input by the electronic pen, the indicated position detecting circuit detecting the first position of the electronic pen while the electronic pen is in a hovering state in which the electronic pen is not in contact with the input surface that receives instruction input by the electronic pen (see at least figs. 1, 3, 6 and [0033] “a pointer (e.g., finger, pen)… The controller 110 analyzes a movement of the pointer such as a 
detecting, by a spatial position detecting circuit, a second position of the electronic pen in a spatial region including at least part of the hover region over the input surface that receives instruction input by the electronic pen (see at least figs. 1, 3, 6 and [0033] “a pointer (e.g., 
transforming, by circuitry, a coordinate of the first position in a first coordinate system related to a first detection region in the hover region over the input surface that receives instruction input by the electronic pen into a coordinate in a second coordinate system related to a second detection region that is in the spatial region including at least part of the hover region over the input surface (see at least figs. 1, 3, 6 and [0009] “second parameter used for transforming coordinates of the position designated by the pointer in the virtual image when the pointer is operated above the display without touching the display, and a world coordinate calculator to transform the coordinates of the position designated by the pointer in the virtual image to the world coordinates by applying the second parameter calculated by the parameter calculator”; [0010] “The information processing apparatus includes an image processor to 
However, Nishida fails to expressly teach all of the limitations in a single embodiment. It would have been obvious to one of ordinary skill in the art to combine the various teachings of Nishida because Nishida expressly teaches combining elements from various embodiments (see 

As to claim 2, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the circuitry, in operation, selects whether to use the first position as an instruction input or use the second position as the instruction input according to a separation distance of the electronic pen from the input surface (see at least figs. 1, 3, 6: note z is a separation distance of pointing device 140 from the display apparatus 150).

As to claim 3, Nishida teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance based on the second position of the electronic pen in the spatial region (see at least figs. 1, 3, 6: note z is a separation distance of pointing device 140 from the display apparatus 150).

As to claim 4, Nishida teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance based on a level of a signal sent from the electronic pen and the second position of the electronic pen 

As to claim 5, Nishida teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, detects the separation distance based on a level of a signal sent by the electronic pen (see at least figs. 1, 3, 6: z is the separation distance and note that active pens/stylus are well known and commonly used in the art and would be an obvious substitution to output a signal that varies with distance).

As to claim 7, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the circuitry, in operation, controls a drawing image displayed on a display device based on the first position and the second position (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150”).

As to claim 8, Nishida teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, visually indicates, on a display device, whether the indicated position detecting circuit is selected or whether the spatial position detecting circuit is selected (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user 

As to claim 9, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the electronic pen includes: a sensor which, in operation, detects a movement of the electronic pen, and a transmitter which, in operation, transmits information regarding the movement of the electronic pen detected by the sensor (see at least fig. 1 and [0033] “The controller 110 analyzes a movement of the pointer such as a pointing device 140 on or over the display apparatus 150 by receiving image information from the image capture devices 120 and 130 when the pointing device 140 is moved by a user operation, generates an image corresponding to the user operation, and performs a displaying control to display the image on the display apparatus 150”).

As to claim 10, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the spatial position detecting circuit detects the second position via a tracking detecting device attached to the electronic pen (see at least fig. 1 and note that active pens/stylus that include a tracking detecting device are well known and commonly used in the art and would be an obvious substitution in order to output a signal).

As to claim 11, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the spatial position detecting circuit detects the second position via a tracking device attached to the indicated position detecting circuit (see at least 

As to claim 12, Nishida teaches the spatial position indication system according to claim 7 (see above rejection), wherein the display device includes a head-mounted display (see at least fig. 1 and note that head-mounted displays are well known in the art and would be an obvious substitution).

As to claim 13, Nishida teaches the spatial position indication system according to claim 12 (see above rejection), wherein the circuitry, in operation, generates a drawing image as a virtual reality image, and the virtual reality image is displayed on the head-mounted display (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150” and note that head-mounted displays are well known in the art and would be an obvious substitution).

As to claim 14, Nishida teaches the spatial position indication system according to claim 2 (see above rejection), wherein the circuitry, in operation, performs selection control as to whether to use the first position as the instruction input or use the second position as the instruction input when a trigger event is detected (see at least fig. 1 and [0038] — note input modes).

As to claim 15, Nishida teaches the spatial position indication system according to claim 1 (see above rejection), wherein the indicated position detecting circuit, in operation, detects a third position of the electronic pen while the electronic pen is in contact with the input surface that receives instruction input by the electronic pen (see at least fig. 1 and note a third position is when z = 0 (touching), [0034] “When a user operation is performed on the display apparatus 150 by touching the pointing device 140 on the display apparatus 150 ... , each of the image capture devices 120 and 130 detects the user operation performed at one or more positions of the display apparatus 150 by touching the pointing device 140 on the display apparatus 150 ..., and acquires coordinates P (x, y, z) of the one or more positions on or over the display apparatus 150 touched ... as "world coordinates (or global coordinates)" from information of virtual images captured by the image capture devices 120 and 130.”).

As to claim 17, Nishida teaches the spatial position indication method according to claim 16 (see above rejection), further comprising: selecting, by the circuitry, whether to use the first position as an instruction input or use the second position as the instruction input according to a separation distance of the electronic pen from the input surface (see at least figs. 1, 3, 6: note z is a separation distance of pointing device 140 from the display apparatus 150).

As to claim 18, Nishida teaches the spatial position indication method according to claim 17 (see above rejection), further comprising: detecting, by the circuitry, the separation distance 

As to claim 19, Nishida teaches the spatial position indication method according to claim 17 (see above rejection), further comprising: detecting, by the circuitry, the separation distance based on a level of a signal sent from the electronic pen and the second position of the electronic pen in the spatial region (see at least figs. 1, 3, 6: z is the second position and note that active pens/stylus are well known and commonly used in the art and would be an obvious substitution to output a signal).

As to claim 20, Nishida teaches the spatial position indication method according to claim 17 (see above rejection), further comprising: detecting, by the circuitry, the separation distance based on a level of a signal sent by the electronic pen (see at least figs. 1, 3, 6: z is the separation distance and note that active pens/stylus are well known and commonly used in the art and would be an obvious substitution to output a signal that varies with distance).

As to claim 21, Nishida teaches the spatial position indication method according to claim 16 (see above rejection), further comprising: controlling, by the circuitry, a drawing image displayed on a display device based on the first position and the second position (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display 

As to claim 22, Nishida teaches the spatial position indication method according to claim 17 (see above rejection), further comprising: visually indicating on a display device, by the circuitry, whether the indicated position detecting circuit is selected or whether the spatial position detecting circuit is selected (see at least [0035] “an image drawn by the user operation can be generated and then displayed on the display apparatus 150 when the user performs the user operation on or above the display apparatus 150 by touching or not-touching by the pointing device 140 to the display apparatus 150”).

As to claim 23, Nishida teaches the spatial position indication method according to claim 16 (see above rejection), further comprising: detecting, by a sensor of the electronic pen, a movement of the electronic pen; and transmitting, by the electronic pen, information regarding the movement of the electronic pen detected by the sensor of the electronic pen (see at least fig. 1 and [0033] “The controller 110 analyzes a movement of the pointer such as a pointing device 140 on or over the display apparatus 150 by receiving image information from the image capture devices 120 and 130 when the pointing device 140 is moved by a user operation, generates an image corresponding to the user operation, and performs a displaying control to display the image on the display apparatus 150”).



As to claim 25, Nishida teaches the spatial position indication method according to claim 16 (see above rejection), wherein: the detecting, by the spatial position detecting circuit, includes detecting the second position via a tracking device attached to the indicated position detecting circuit (see at least fig. 1 and note that active pens/stylus that include a tracking device are well known and commonly used in the art and would be an obvious substitution in order to output a signal).

As to claim 26, Nishida teaches the spatial position indication method according to claim 21 (see above rejection), wherein: the display device includes a head-mounted display (see at least fig. 1 and note that head-mounted displays are well known in the art and would be an obvious substitution).

As to claim 27, Nishida teaches the spatial position indication method according to claim 26 (see above rejection), further comprising: generating, by the circuitry, a drawing image as a virtual reality image that is displayed on the head-mounted display (see at least [0035] “an 

As to claim 28, Nishida teaches the spatial position indication method according to claim 17 (see above rejection), further comprising: performing, by the circuitry, selection control as to whether to use the first position as the instruction input or use the second position as the instruction input when a trigger event is detected (see at least fig. 1 and [0038] — note input modes).

As to claim 29, Nishida teaches the spatial position indication method according to claim 16 (see above rejection), wherein: detecting, by the indicated position detecting circuit, a third position of the electronic pen while the electronic pen is in contact with the input surface that receives instruction input by the electronic pen (see at least fig. 1 and note a third position is when z = 0 (touching), [0034] “When a user operation is performed on the display apparatus 150 by touching the pointing device 140 on the display apparatus 150 ... , each of the image capture devices 120 and 130 detects the user operation performed at one or more positions of the display apparatus 150 by touching the pointing device 140 on the display apparatus 150 ..., and acquires coordinates P (x, y, z) of the one or more positions on or over the display 

Note: Reference citations include just some examples that Examiner feels best explain the prior art rejection. However, the entire reference teaches the scope of the claims in more detail. Examiner recommends that Applicant read the full disclosures.

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 
Applicant argues – 
“As an initial matter, Nishida fails to teach or suggest an “electronic pen’, as recited in claim 1.”

Examiner disagrees – 
Nishida describes a pointer as a pen (see at least [0033] “a pointer (e.g., finger, pen)”; [0090] “The display panel 1202 of the display apparatus 150 employs, for example, … a touch panel or the like.”) and further note that is it common and well known in the art for a pointer/pen for operation with a touch panel to be an electronic pen/touch pen and would be an obvious substitution.

Applicant argues – 

For at least the reasons stated above, Applicant respectfully submits that Nishida fails to teach or suggest a spatial position indication system including “an indicated position detecting circuit which, in operation, detects a first position of an electronic pen in a hover region over an input surface that receives instruction input by the electronic pen, the indicated position detecting circuit detecting the first position of the electronic pen while the electronic pen is in a hovering state in which the electronic pen is not in contact with the input surface that receives instruction input by the electronic pen” and “a spatial position detecting circuit which, in operation, detects a second position of the electronic pen in a spatial region including at least part of the hover region over the input surface that receives instruction input by the electronic 

Examiner disagrees – 
Nashida teaches an indicated position detecting circuit which, in operation, detects a first position of an electronic pen in a hover region over an input surface that receives instruction input by the electronic pen, the indicated position detecting circuit detecting the first position of the electronic pen while the electronic pen is in a hovering state in which the electronic pen is not in contact with the input surface that receives instruction input by the electronic pen
(see at least figs. 1, 3, 6 and [0033] “a pointer (e.g., finger, pen)… The controller 110 analyzes a movement of the pointer such as a pointing device 140 on or over the display apparatus 150 by receiving image information from the image capture devices 120 and 130 when the pointing device 140 is moved by a user operation, generates an image corresponding to the user operation, and performs a displaying control to display the image on the display apparatus 150.”; [0034] “each of the image capture devices 120 and 130 detects the user operation performed at one or more positions of the display apparatus 150 …. without touching the pointing device 140 to the display apparatus 150, and acquires coordinates P (x, y, z) of the one or more positions on or over the display apparatus 150 touched or not-touched by the pointing device 140 as “world coordinates (or global coordinates)” from information of virtual images captured by the image capture devices 120 and 130. In this description, an image captured by the image capture device is referred to the virtual image for the simplicity of expression.”; 
Nashida teaches a spatial position detecting circuit which, in operation, detects a second position of the electronic pen in a spatial region including at least part of the hover region over the input surface that receives instruction input by the electronic pen (see at least figs. 1, 3, 6 and [0033] “a pointer (e.g., finger, pen)… The controller 110 analyzes a movement of the pointer such as a pointing device 140 on or over the display apparatus 150 by receiving image information from the image capture devices 120 and 130 when the pointing device 140 is moved by a user operation, generates an image corresponding to the user operation, and performs a displaying control to display the image on the display apparatus 150.”; [0034] “each of the image capture devices 120 and 130 detects the user operation performed at one or more positions of the display apparatus 150 by touching the pointing device 140 on the display apparatus 150 or without touching the pointing device 140 to the display apparatus 150, and acquires coordinates P (x, y, z) of the one or more positions on or over the display apparatus 150 touched or not-touched by the pointing device 140 as “world coordinates (or global coordinates)” from information of virtual images captured by the image capture devices 120 and 130” — note a second position is a first parameter/touching position or a z position with or without touching).

Applicant argues – 
“In addition, the Office asserts that FIGS. 1, 3, and 6, and the transformation matrix calculator 307 taught by Nishida correspond to the “indicated position detecting circuit” recited in claim 1. Office Action, p. 4. Applicant respectfully disagrees. As set forth above, Nishida teaches using coordinates in at least one coordinate system for a “virtual image capturing plane” captured by one or more image capture devices to acquire corresponding coordinates in a world coordinate system set for the “effective display area” on the display apparatus 150. For example, Nishida teaches using a coordinate (x1, y1) in a coordinate system for a “virtual image capturing plane” captured by the image capture device 130 along with a coordinate (x2, y2) in a coordinate system for a “virtual image capturing plane” captured by the image capture device 120 to acquire a coordinate P in the real word coordinate system set for the “effective display area” on the display apparatus 150. Nothing has been found, or pointed to, in Nishida which teaches or suggests that the coordinate (x1, y1) in the coordinate system for the “virtual image capturing plane” captured by the image capture device 130 and/or the coordinate (x2, y2) in the coordinate system for the “virtual image capturing plane” captured by the image capture device 120 is in a coordinate system related to a detection region in a hover region over the “effective display area” on the display apparatus 150. Moreover, nothing has been found, or pointed to, in Nishida which teaches or suggests that a coordinate of a first position in a first coordinate system related to a first detection region in the hover region over the “effective display area” on the display apparatus 150 is transformed into a coordinate in a second coordinate system related to a second detection region that is in a spatial region including at least part of the hover region over the “effective display area” on the display apparatus 150.


Examiner disagrees – 
Nashida teaches transforming, by circuitry, a coordinate of the first position in a first coordinate system related to a first detection region in the hover region over the input surface that receives instruction input by the electronic pen into a coordinate in a second coordinate system related to a second detection region that is in the spatial region including at least part of the hover region over the input surface (see at least figs. 1, 3, 6 and [0009] “second parameter used for transforming coordinates of the position designated by the pointer in the virtual image when the pointer is operated above the display without touching the display, and a world coordinate calculator to transform the coordinates of the position designated by the pointer in the virtual image to the world coordinates by applying the second parameter calculated by the parameter calculator”; [0010] “The information processing apparatus includes an image processor to identify the coordinates of the point of interest in the virtual image as virtual image coordinates, … a second parameter used for transforming the coordinates of the position 

Claims 2-5 and 7-15 depend from claim 1 and are rejected for at least the same reasons as discussed above for claim 1.



Furthermore, the common knowledge or well-known in the art statements presented in the prior office action with respect to claims 4, 5, 10-13, 19, 20, 24-27 are now taken to be admitted prior art because Applicant either failed to traverse the Examiner’s assertion of official notice or the traversal was inadequate. Examiner thanks Applicant for recognizing the common art and advancing the focus of the prosecution with respect to Applicant's inventive concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP-2008-129907-A (see paragraphs [0023] to [0026], [0057] to [0064], and Fig. 1-2,6) teaches an input device 110, and a tablet, etc, an information processing system 100 including an input device 180 comprising a stereo camera 181 and a coordinate data generating portion 182. When the handwriting input is started in a state where the stylus 160 (electronic pen) and the input device 110 are in contact with each other, a manual drawing input is started. The input device 110 generates coordinate data (first position information), and even if the stylus 160 and the input device 110 are in a non-contact state, the stylus 160 and the input device 110 are set at a predetermined distance or less according to the photographing result of the stereo 
WO-2016-185838-A1 teaches a touch panel which detects an operation of a touch state in which the intensity of a driving signal from an electronic pen is sufficiently large and an operation of a hover state in which the intensity of a driving signal from the electronic pen is small. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623                                                                                                                                                                                           	2/23/22

		/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623